                                      1 Marcos D. Sasso (SBN 228905)
                                        sassom@ballardspahr.com
                                      2 BALLARD SPAHR LLP
                                      3 2029 Century Park East,
                                        Suite 800
                                      4 Los Angeles, CA 90067-2909
                                      5 Telephone: 424.204.4400
                                        Facsimile: 424.204.4350
                                      6 Attorneys for Defendant
                                      7 Capital One Auto Finance, a division
                                        of Capital One, N.A.
                                      8
                                                             UNITED STATES DISTRICT COURT
                                      9
                                                           CENTRAL DISTRICT OF CALIFORNIA
                                     10
                                         FERNANDO MARTINEZ,                  Case No.: 2:19-cv-06838-JAK-JPR
Los Angeles, California 90067-2909




                                     11
 2029 Century Park East, Suite 800




                                                                             STANDING PROTECTIVE
                                     12               Plaintiff,             ORDER FOR CASES ASSIGNED
       Ballard Spahr LLP




                                         vs.                                 TO JUDGE JOHN A. KRONSTADT
                                     13
                                         CAPITAL ONE AUTO FINANCE,
                                     14 INC.
                                     15
                                                    Defendant.
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                  STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                             JUDGE JOHN A. KRONDSTADT
                                      1         1.           PURPOSE AND LIMITS OF THIS ORDER
                                      2         Discovery in this action is likely to involve confidential, proprietary or
                                      3 private information requiring special protection from public disclosure and from
                                      4 use for any purpose other than this litigation. Thus, the Court enters this Protective
                                      5 Order. This Order does not confer blanket protections on all disclosures or
                                      6 responses to discovery, and the protection it gives from public disclosure and use
                                      7 extends only to the specific material entitled to confidential treatment under the
                                      8 applicable legal principles. This Order does not automatically authorize the filing
                                      9 under seal of material designated under this Order. Instead, the parties must
                                     10 comply with Local Rule 79-5.1 and this Order if they seek to file anything under
                                     11 seal. This Order does not govern the use at trial of material designated under this
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 Order.
       Ballard Spahr LLP




                                     13         2.           DESIGNATING PROTECTED MATERIAL
                                     14         2.1          Over-Designation Prohibited. Any party or non-party who
                                     15 designates information or items for protection under this Order as
                                     16 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL — ATTORNEY EYES
                                     17 ONLY,” or “HIGHLY CONFIDENTIAL — SOURCE CODE” (a “designator”)
                                     18 must only designate specific material that qualifies under the appropriate standards.
                                     19 To the extent practicable, only those parts of documents, items or oral or written
                                     20 communications that require protection shall be designated. Designations with a
                                     21 higher confidentiality level when a lower level would suffice are prohibited. Mass,
                                     22 indiscriminate, or routinized designations are prohibited. Unjustified designations
                                     23 expose the designator to sanctions, including the Court’s striking all confidentiality
                                     24 designations made by that designator. Designation under this Order is allowed only
                                     25 if the designation is necessary to protect material that, if disclosed to persons not
                                     26 authorized to view it, would cause competitive or other recognized harm. Material
                                     27 may not be designated if it has been made public, or if designation is otherwise
                                     28                                      1
                                                      STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                 JUDGE JOHN A. KRONDSTADT
                                      1 unnecessary to protect a secrecy interest. If a designator learns that information or
                                      2 items that it designated for protection do not qualify for protection at all or do not
                                      3 qualify for the level of protection initially asserted, that designator must promptly
                                      4 notify all parties that it is withdrawing the mistaken designation.
                                      5         2.2          Manner and Timing of Designations. Designation under this
                                      6 Order requires the designator to affix the applicable legend (“CONFIDENTIAL,”
                                      7 “HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY,” or “HIGHLY
                                      8 CONFIDENTIAL — SOURCE CODE”) to each page that contains protected
                                      9 material. For testimony given in deposition or other proceeding, the designator
                                     10 shall specify all protected testimony and the level of protection being asserted. It
                                     11 may make that designation during the deposition or proceeding, or may invoke, on
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 the record or by written notice to all parties on or before the next business day, a
       Ballard Spahr LLP




                                     13 right to have up to 21 days from the deposition or proceeding to make its
                                     14 designation.
                                     15         2.2.1        A party or non-party that makes original documents or
                                     16 materials available for inspection need not designate them for protection until after
                                     17 the inspecting party has identified which material it would like copied and
                                     18 produced. During the inspection and before the designation, all material shall be
                                     19 treated as HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY. After the
                                     20 inspecting party has identified the documents it wants copied and produced, the
                                     21 producing party must designate the documents, or portions thereof, that qualify for
                                     22 protection under this Order.
                                     23         2.2.2        Parties shall give advance notice if they expect a deposition or
                                     24 other proceeding to include designated material so that the other parties can ensure
                                     25 that only authorized individuals are present at those proceedings when such
                                     26 material is disclosed or used. The use of a document as an exhibit at a deposition
                                     27 shall not in any way affect its designation. Transcripts containing designated
                                                                               2
                                     28                 STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                   JUDGE JOHN A. KRONDSTADT
                                      1 material shall have a legend on the title page noting the presence of designated
                                      2 material, and the title page shall be followed by a list of all pages (including line
                                      3 numbers as appropriate) that have been designated, and the level of protection
                                      4 being asserted. The designator shall inform the court reporter of these
                                      5 requirements. Any transcript that is prepared before the expiration of the 21-day
                                      6 period for designation shall be treated during that period as if it had been
                                      7 designated HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY unless
                                      8 otherwise agreed. After the expiration of the 21-day period, the transcript shall be
                                      9 treated only as actually designated.
                                     10         2.3          Inadvertent Failures to Designate. An inadvertent failure to
                                     11 designate does not, standing alone, waive protection under this Order. Upon timely
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 assertion or correction of a designation, all recipients must make reasonable efforts
       Ballard Spahr LLP




                                     13 to ensure that the material is treated according to this Order.
                                     14         3.           CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                     15         All challenges to confidentiality designations shall proceed under Local Rule
                                     16 37-1 through Local Rule 37-4.
                                     17         4.           ACCESS TO DESIGNATED MATERIAL
                                     18         4.1          Basic Principles. A receiving party may use designated material
                                     19 only for this litigation. Designated material may be disclosed only to the categories
                                     20 of persons and under the conditions described in this Order.
                                     21         4.2          Disclosure of CONFIDENTIAL Material Without Further
                                     22 Approval. Unless otherwise ordered by the Court or permitted in writing by the
                                     23 designator, a receiving party may disclose any material designated
                                     24 CONFIDENTIAL only to:
                                     25         4.2.1        The receiving party’s outside counsel of record in this action
                                     26 and employees of outside counsel of record to whom disclosure is reasonably
                                     27 necessary;
                                                                               3
                                     28                 STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                   JUDGE JOHN A. KRONDSTADT
                                      1        4.2.2        The officers, directors, and employees of the receiving party to
                                      2 whom disclosure is reasonably necessary, and who have signed the Agreement to
                                      3 Be Bound (Exhibit E-1);
                                      4        4.2.3        Experts retained by the receiving party’s outside counsel of
                                      5 record to whom disclosure is reasonably necessary, and who have signed the
                                      6 Agreement to Be Bound (Exhibit E-1);
                                      7        4.2.4        The Court and its personnel;
                                      8        4.2.5        Outside court reporters and their staff, professional jury or trial
                                      9 consultants, and professional vendors to whom disclosure is reasonably necessary,
                                     10 and who have signed the Agreement to Be Bound (Exhibit E-1);
                                               4.2.6        During their depositions, witnesses in the action to whom
Los Angeles, California 90067-2909




                                     11
 2029 Century Park East, Suite 800




                                     12 disclosure is reasonably necessary and who have signed the Agreement to Be
       Ballard Spahr LLP




                                     13 Bound (Exhibit E-1); and
                                     14        4.2.7        The author or recipient of a document containing the material,
                                     15 or a custodian or other person who otherwise possessed or knew the information.
                                     16        4.3          Disclosure of HIGHLY CONFIDENTIAL — ATTORNEY
                                     17 EYES ONLY and HIGHLY CONFIDENTIAL — SOURCE CODE Material
                                     18 Without Further Approval. Unless permitted in writing by the designator, a
                                     19 receiving party may disclose material designated HIGHLY CONFIDENTIAL —
                                     20 ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL — SOURCE CODE
                                     21 without further approval only to:
                                     22        4.3.1        The receiving party’s outside counsel of record in this action
                                     23 and employees of outside counsel of record to whom it is reasonably necessary to
                                     24 disclose the information;
                                     25        4.3.2        The Court and its personnel;
                                     26
                                     27
                                                                              4
                                     28                STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                  JUDGE JOHN A. KRONDSTADT
                                      1         4.3.3        Outside court reporters and their staff, professional jury or trial
                                      2 consultants, and professional vendors to whom disclosure is reasonably necessary,
                                      3 and who have signed the Agreement to Be Bound (Exhibit E-1); and
                                      4         4.3.4        The author or recipient of a document containing the material,
                                      5 or a custodian or other person who otherwise possessed or knew the information.
                                      6         4.4          Procedures for Approving or Objecting to Disclosure of
                                      7 HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY
                                      8 CONFIDENTIAL — SOURCE CODE Material to In-House Counsel or
                                      9 Experts. Unless agreed to in writing by the designator:
                                     10         4.4.1        A party seeking to disclose to in-house counsel any material
                                     11 designated HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY must first
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 make a written request to the designator providing the full name of the in-house
       Ballard Spahr LLP




                                     13 counsel, the city and state of such counsel’s residence, and such counsel’s current
                                     14 and reasonably foreseeable future primary job duties and responsibilities in
                                     15 sufficient detail to determine present or potential involvement in any competitive
                                     16 decision-making. In-house counsel are not authorized to receive material
                                     17 designated HIGHLY CONFIDENTIAL — SOURCE CODE.
                                     18         4.4.2        A party seeking to disclose to an expert retained by outside
                                     19 counsel of record any information or item that has been designated HIGHLY
                                     20 CONFIDENTIAL — ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL
                                     21 — SOURCE CODE must first make a written request to the designator that (1)
                                     22 identifies the general categories of HIGHLY CONFIDENTIAL — ATTORNEY
                                     23 EYES ONLY or HIGHLY CONFIDENTIAL — SOURCE CODE information that
                                     24 the receiving party seeks permission to disclose to the expert, (2) sets forth the full
                                     25 name of the expert and the city and state of his or her primary residence, (3)
                                     26 attaches a copy of the expert’s current resume, (4) identifies the expert’s current
                                     27 employer(s), (5) identifies each person or entity from whom the expert has
                                                                               5
                                     28                 STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                   JUDGE JOHN A. KRONDSTADT
                                      1 received compensation or funding for work in his or her areas of expertise
                                      2 (including in connection with litigation) in the past five years, and (6) identifies
                                      3 (by name and number of the case, filing date, and location of court) any litigation
                                      4 where the expert has offered expert testimony, including by declaration, report or
                                      5 testimony at deposition or trial, in the past five years. If the expert believes any of
                                      6 this information at (4) - (6) is subject to a confidentiality obligation to a third party,
                                      7 then the expert should provide whatever information the expert believes can be
                                      8 disclosed without violating any confidentiality agreements, and the party seeking
                                      9 to disclose the information to the expert shall be available to meet and confer with
                                     10 the designator regarding any such confidentiality obligations.
                                                4.4.3         A party that makes a request and provides the information
Los Angeles, California 90067-2909




                                     11
 2029 Century Park East, Suite 800




                                     12 specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to the
       Ballard Spahr LLP




                                     13 identified in-house counsel or expert unless, within seven days of delivering the
                                     14 request, the party receives a written objection from the designator providing
                                     15 detailed grounds for the objection.
                                     16         4.4.4         All challenges to objections from the designator shall proceed
                                     17 under Local Rule 37-1 through Local Rule 37-4.
                                     18         5.            SOURCE CODE
                                     19         5.1           Designation of Source Code. If production of source code is
                                     20 necessary, a party may designate it as HIGHLY CONFIDENTIAL — SOURCE
                                     21 CODE if it is, or includes, confidential, proprietary, or trade secret source code.
                                     22         5.2           Location and Supervision of Inspection. Any HIGHLY
                                     23 CONFIDENTIAL — SOURCE CODE produced in discovery shall be made
                                     24 available for inspection, in a format allowing it to be reasonably reviewed and
                                     25 searched, during normal business hours or at other mutually agreeable times, at an
                                     26 office of the designating party’s counsel or another mutually agreeable location.
                                     27 The source code shall be made available for inspection on a secured computer in a
                                                                               6
                                     28                 STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                   JUDGE JOHN A. KRONDSTADT
                                      1 secured room, and the inspecting party shall not copy, remove or otherwise transfer
                                      2 any portion of the source code onto any recordable media or recordable device.
                                      3 The designator may visually monitor the activities of the inspecting party’s
                                      4 representatives during any source code review, but only to ensure that there is no
                                      5 unauthorized recording, copying or transmission of the source code.
                                      6         5.3           Paper Copies of Source Code Excerpts. The inspecting party
                                      7 may request paper copies of limited portions of source code that are reasonably
                                      8 necessary for the preparation of court filings, pleadings, expert reports, other
                                      9 papers or for deposition or trial. The designator shall provide all such source code
                                     10 in paper form, including Bates numbers and the label “HIGHLY CONFIDENTIAL
                                     11 — SOURCE CODE.”
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12         5.4           Access Record. The inspecting party shall maintain a record of
       Ballard Spahr LLP




                                     13 any individual who has inspected any portion of the source code in electronic or
                                     14 paper form, and shall maintain all paper copies of any printed portions of the
                                     15 source code in a secured, locked area. The inspecting party shall not convert any of
                                     16 the information contained in the paper copies into any electronic format other than
                                     17 for the preparation of a pleading, exhibit, expert report, discovery document,
                                     18 deposition transcript, or other Court document. Any paper copies used during a
                                     19 deposition shall be retrieved at the end of each day and must not be left with a
                                     20 court reporter or any other unauthorized individual.
                                     21         6.            PROTECTED MATERIAL SUBPOENAED OR
                                     22 ORDERED PRODUCED IN OTHER LITIGATION
                                     23         6.1           Subpoenas and Court Orders. This Order in no way excuses
                                     24 non-compliance with a lawful subpoena or court order. The purpose of the duties
                                     25 described in this section is to alert the interested parties to the existence of this
                                     26 Order and to give the designator an opportunity to protect its confidentiality
                                     27 interests in the court where the subpoena or order issued.
                                                                             7
                                     28               STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                 JUDGE JOHN A. KRONDSTADT
                                      1         6.2           Notification Requirement. If a party is served with a subpoena
                                      2 or a court order issued in other litigation that compels disclosure of any
                                      3 information or items received by that party in this action and designated in this
                                      4 action as CONFIDENTIAL, HIGHLY CONFIDENTIAL — ATTORNEY EYES
                                      5 ONLY, or HIGHLY CONFIDENTIAL — SOURCE CODE, that party must do the
                                      6 following.
                                      7         6.2.1         Promptly notify the designator in writing. Such notification
                                      8 shall include a copy of the subpoena or court order unless prohibited by law.
                                      9         6.2.2         Promptly notify in writing the party who caused the subpoena
                                     10 or order to issue in the other litigation that some or all of the material covered by
                                     11 the subpoena or order is subject to this Order. Such notification shall include a
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 copy of this Order.
       Ballard Spahr LLP




                                     13         6.2.3         Cooperate with all reasonable procedures sought by the
                                     14 designator whose material may be affected.
                                     15         6.3           Wait For Resolution of Protective Order. If the designator
                                     16 promptly seeks a protective order, the party served with the subpoena or court
                                     17 order shall not produce any information designated in this action as
                                     18 CONFIDENTIAL, HIGHLY CONFIDENTIAL — ATTORNEY EYES ONLY or
                                     19 HIGHLY CONFIDENTIAL — SOURCE CODE before a determination by the
                                     20 court where the subpoena or order issued, unless the party has obtained the
                                     21 designator’s permission. The designator shall bear the burden and expense of
                                     22 seeking protection of its confidential material in that court.
                                     23         7.            UNAUTHORIZED DISCLOSURE OF DESIGNATED
                                     24 MATERIAL
                                     25         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
                                     26 designated material to any person or in any circumstance not authorized under this
                                     27 Order, it must immediately (1) notify in writing the designator of the unauthorized
                                                                               8
                                     28                 STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                   JUDGE JOHN A. KRONDSTADT
                                      1 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
                                      2 designated material, (3) inform the person or persons to whom unauthorized
                                      3 disclosures were made of all the terms of this Order, and (4) use reasonable efforts
                                      4 to have such person or persons execute the Agreement to Be Bound (Exhibit E-1).
                                      5         8.           INADVERTENT PRODUCTION OF PRIVILEGED OR
                                      6 OTHERWISE PROTECTED MATERIAL
                                      7         When a producing party gives notice that certain inadvertently produced
                                      8 material is subject to a claim of privilege or other protection, the obligations of the
                                      9 receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is
                                     10 not intended to modify whatever procedure may be established in an e-discovery
                                     11 order that provides for production without prior privilege review pursuant to Fed.
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 R. Evid. 502(d) and (e).
       Ballard Spahr LLP




                                     13         9.           FILING UNDER SEAL
                                     14         Without written permission from the designator or a Court order, a party
                                     15 may not file in the public record in this action any designated material. A party
                                     16 seeking to file under seal any designated material must comply with Local Rule
                                     17 79-5. Filings may be made under seal only pursuant to a court order authorizing the
                                     18 sealing of the specific material at issue. The fact that a document has been
                                     19 designated under this Order is insufficient to justify filing under seal. Instead,
                                     20 parties must explain the basis for confidentiality of each document sought to be
                                     21 filed under seal. Because a party other than the designator will often be seeking to
                                     22 file designated material, cooperation between the parties in preparing, and in
                                     23 reducing the number and extent of, requests for under seal filing is essential.
                                     24 Accordingly, counsel are ordered to meet and confer in person or by telephone at
                                     25 least seven (7) calendar days prior to the filing of an application wherein the basis
                                     26 for the sealing is that it has been deemed confidential by the other party. Not later
                                     27 than two (2) calendar days after the meet and confer process, the opposing party
                                                                             9
                                     28               STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                 JUDGE JOHN A. KRONDSTADT
                                      1 shall confirm whether such information shall be designated as confidential or
                                      2 whether it can be made available to the public. Such an application shall contain
                                      3 the dates and method by which the parties met and conferred otherwise it will be
                                      4 denied without prejudice to an amended application being filed after counsel have
                                      5 completed this process. If a receiving party’s request to file designated material
                                      6 under seal pursuant to Local Rule 79-5.1 is denied by the Court, then the receiving
                                      7 party may file the material in the public record unless (1) the designator seeks
                                      8 reconsideration within four (4) days of the denial, or (2) as otherwise instructed by
                                      9 the Court.
                                     10         10.          FINAL DISPOSITION
                                                Within 60 days after the final disposition of this action, each party shall
Los Angeles, California 90067-2909




                                     11
 2029 Century Park East, Suite 800




                                     12 return all designated material to the designator or destroy such material, including
       Ballard Spahr LLP




                                     13 all copies, abstracts, compilations, summaries and any other format reproducing or
                                     14 capturing any designated material. The receiving party must submit a written
                                     15 certification to the designator by the 60-day deadline that (1) identifies (by
                                     16 category, where appropriate) all the designated material that was returned or
                                     17 destroyed, and (2) affirms that the receiving party has not retained any copies,
                                     18 abstracts, compilations, summaries or any other format reproducing or capturing
                                     19 any of the designated material. This provision shall not prevent counsel from
                                     20 retaining an archival copy of all pleadings, motion papers, trial, deposition and
                                     21 hearing transcripts, legal memoranda, correspondence, deposition and trial
                                     22 exhibits, expert reports, attorney work product, and consultant and expert work
                                     23 product, even if such materials contain designated material. Any such archival
                                     24 copies remain subject to this Order.
                                     25
                                     26
                                     27
                                                                             10
                                     28               STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                 JUDGE JOHN A. KRONDSTADT
                                      1        IT IS SO ORDERED.
                                      2
                                      3
                                          Dated: March 9, 2020
                                      4
                                                                         HON. JEAN P. ROSENBLUTH
                                      5                                  UNITED STATES MAGISTRATE JUDGE
                                      6
                                      7
                                      8
                                      9
                                     10
Los Angeles, California 90067-2909




                                     11
 2029 Century Park East, Suite 800




                                     12
       Ballard Spahr LLP




                                     13
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                                                            11
                                     28              STANDING PROTECTIVE ORDER FOR CASES ASSIGNED TO
                                                                JUDGE JOHN A. KRONDSTADT
                                                                             EXHIBIT E-1
                                      1
                                                                    AGREEMENT TO BE BOUND
                                      2
                                      3         I,                                                           [print or type full
                                      4 name], of                                               [print or type full address],
                                      5 declare under penalty of perjury that I have read in its entirety and understand the
                                      6 Protective Order that was issued by the United States District Court for the Central
                                      7 District of California on                 [date] in the case of Fernando Martinez v.
                                      8 Capital One Auto Finance, Inc.¸ Case No. 2:19-cv-06838-JAK-JPR, I agree to
                                      9 comply with and to be bound by all the terms of this Protective Order, and I
                                     10 understand and acknowledge that failure to so comply could expose me to
                                     11 sanctions and punishment for contempt. I solemnly promise that I will not disclose
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                     12 in any manner any information or item that is subject to this Protective Order to
       Ballard Spahr LLP




                                     13 any person or entity except in strict compliance with this Order.
                                     14         I further agree to submit to the jurisdiction of the United States District
                                     15 Court for the Central District of California for the purpose of enforcing this Order,
                                     16 even if such enforcement proceedings occur after termination of this action.
                                     17         I hereby appoint                                                              [print
                                     18 or type full name] of
                                     19                                                         [print or type full address and
                                     20 telephone number] as my California agent for service of process in connection with
                                     21 this action or any proceedings related to enforcement of this Order.
                                     22         Date:
                                     23         City and State where sworn and signed:
                                     24
                                     25         Printed name:
                                     26         [printed name]
                                     27         Signature:
                                     28         [signature]

                                                                                    12
